Title: Peter Minor to Thomas Jefferson, 19 January 1813
From: Minor, Peter
To: Jefferson, Thomas


          Dr Sir Ridgway Jan: 19. 1813
          I received a letter a few days ago from Mr David Watson of Louisa one of the subscribers for the benefit of Mr McClure. He mentions having recd a letter from Mr Dandridge Cashr of the Bank calling on him for $50—& requests some information from me about the matter. Will you be so obliging as to acknowledge the receipt of the above mentioned amount which I transmitted thro: Col. Randolph on account of Mr Watson’s subscription, & state for his satisfaction how the matter is to be settled.& oblige Yr Friend &C.
          
            P. Minor
        